DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0020562 A1.


Response to Amendment
The amendment filed 09/27/2022 has been entered:
Claim 1 – 15, 21 – 24, 26 – 28 and 30 remain pending in the application;
Claim 1 and 9 are amended.

Applicant’s amendments to claim overcome each and every claim objections as set forth in the Non-Final Office Action mailed on 06/27/2022, the corresponding claim objections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 claim rejections to claim 1 – 15, 21 – 24, 26 – 28 and 30 have been fully considered but they are not persuasive.

Regarding the 103 rejection to independent claim 1 and 9, applicant submitted on p.7 – 12 that “none of the cited art, considered individually or in combination, teaches or renders obvious at least "wherein electronic circuitry is configured to track a relative position of the elongated body to the imaging position of the beam scanning probe based on the determination of which sensor received each measured signal"”; “Nowhere does Farhadiroushan describe or suggest tracking of an elongated body having the sensors positioned thereon, as the body of sensors in Farhadiroushan is stationary and does not require tracking of its position. Nor can Farhadiroushan be modified in this regard as providing a stationary set of acoustic sensors is central to the principle of operation of Farhadiroushan of detecting acoustic sources in the corresponding environment”; “the Office Action has failed to set forth the rationale for Farhadiroushan as being reasonably pertinent to the problem faced by the inventors of the instant application, namely, improvements to position tracking based on an imaging of a medical device configured for use in an interventional medical procedure”; “The problem addressed by Applicant's invention is the tracking of positions of the acoustic sensors on an elongated body which are unknown, while the acoustic sensors of Farhadiroushan are required to be known to address the different problem of detecting acoustic sources.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, the claimed “beam scanning probe” and “plurality of sensors conformally disposed on the elongated body” are taught by Holdaway (see Non-Final Office Action mailed on 06/27/2022; Page 6). The remaining difference between the teaching of Holdaway and claimed invention is to determine which sensor receiving which measured signal. Farhadiroushan is introduced to solve this remaining problem. As stated in MPEP 2141, prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). In this case, Farhadiroushan do not need to teach all limitations, such as the scanning probe and the elongated body. Farhadiroushan is cited to teach the signal separation and therefore locating the relative position between source and distributed sensors. In addition, whether the locations of sensors are known or unknown does not limit the algorithm used by Farhadiroushan. It is explicitly taught in [0079] that “Although in particular circumstances it may be possible to determine the values of z0 and t0 or ts independently, it will be usual that z0 and t0 at O (201) or ts at S (200), along with the distance d (203) and the velocity v are to be treated as unknowns to be obtained by processing means (105). The loci (104) consist of co-ordinate pairs (z,t) and so using well-known mathematical techniques, such as least squares curve fitting, a person skilled in the art of signal processing may derive best estimates for the unknowns in expression 1 or expression 3, realising the value of the distance d (203), which is a preferred aim of the present invention.” Each loci of each sensor contains the co-ordinates of each sensor. Knowing the co-ordinates Z means knowing the position of all sensors, in another word knowing the location of elongated body where sensors are disposed on. This is the teaching of tracking based on signal separation. When one with ordinary skilled in the art having the apparatus as taught by Holdaway but facing the problem about the signal separation from multiple sensors, it would be obvious to use the technique as taught by Farhadiroushan since Farhadiroushan teaches a fundamental algorithm to locate each sensor coordinates in a distributed pattern.
Second, Farhadiroushan and the claimed invention are analogous art, because both of them have similar structural components such one acoustic source and several spatial distributed sensors as similar structural components. In addition, they have functional overlapping such as the signal separation and location determination. As discussed above, in Farhadiroushan the locations of distributed sensors are unknown. The results of the algorithm as taught by Farhadiroushan include the determination which sensor received which signal based on time delay and estimation of all sensor co-ordinates (“to derive the loci (103)” in [0081]). Applicant may mis-interpret the teaching of Farhadiroushan. Actually, as recited in [0081], both the location of source and the locations of sensors are determined, not just the location of source. In view of this, the problem solved by Farhadiroushan is pertinent to the problem faced by inventors. 
Thus, applicant’s arguments regarding the rejection to independent claim 1 and 9 have been fully considered but they are not persuasive.

Regarding the 103 rejection of all dependent claims, applicant’s remarks submitted on p.12 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 9. These remarks are not effective to overcome the rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.7 – 12 have been fully considered but they are not persuasive. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway et al. (US 6,217,518 B1; published on 04/17/2001) (hereinafter "Holdaway"), in view of Farhadiroushan et al. (US 2014/0092710 A1; published on 04/03/2014) (hereinafter “Farhadiroushan”), Sudol et al. (US 2002/0060508 A1; published on 05/23/2002) (hereinafter "Sudol"), and Wakabayashi et al. (US 2009/0058228 A1; published on 03/05/2009) (hereinafter “Wakabayashi”).

Regarding claim 1, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3) configured for use with an imaging system having a beam scanning probe at an imaging position (“An ultrasound scanner 20 is placed in the rectum 22 and positioned such that an image of the prostate 10 may be displayed …” Col.17, ln.21 – 44; rectum 22 is interpreted as the imaging position), comprising:
an elongated body ("… the distal end of the medical device 70." Col.11, Ln.3 - 22; see the main body of needle device in Fig.3; see sheath body 52 in Fig.1);
a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; Fig.2; "… the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22; Fig.3), the plurality of sensors being configured to generate signals in accordance with detected energy for the imaging system ("The first and second copolymer transducers 64′ and 64″ may be used to detect an ultrasound pulse from an ultrasound scanner." Col.10, Ln.45 – 62); and
the plurality of sensors connected in parallel to provide an array of sensors along the elongated body ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; See Fig.2; in electrical circuitry, it is considered as parallel connection layout with the common ground conductor); and
Holdaway fails to explicitly teach the plurality of sensor being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the respective one of the plurality of sensors, and a single electrical trace connecting to each of the plurality of sensors and electronic circuitry, wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and wherein the electronic circuitry is configured to track a relative position of the elongated body to the imaging position of the beam scanning probe based on the determination of which sensor received each measured signal.
Although Farhadiroushan teaches an exemplary application in the oil and gas industry, Farhadiroushan still teaches distributed acoustic sensors and the function of determining sensor position and acoustic source location. Farhadiroushan teaches similar structural components and overlapping functions as the claimed invention and therefore is analogues art. 
Thus, in the same field of endeavor, Farhadiroushan teaches the plurality of sensor being spaced apart from adjacent sensors by a respective one of a plurality of spaces (“… the plurality of acoustic sensors is high and they are closely placed, preferably implemented with a distributed acoustic sensor …” [0064]; see also Fig.2, 201 and 202 are exemplary sensor positions with space between; “… the detection means (101) is such that the plurality of acoustic sensors lie on one or a plurality of substantially straight lines in space …” [0067]; this layout is similar to the sensor distribution on the elongated body as taught by Holdaway and the claimed invention), each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the respective one of the plurality of sensors (“An acoustic wave travelling at uniform velocity and leaving S (200) at time is will reach O (201) at time t0 before reaching any other part of the detector means at time t, such as Q (202) at position z.” [0077]), wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay (“The time of first arrival of acoustic energy from an acoustic source (100) identified in the signal (102) may be used by the processing means (103) to obtain the required loci (104) …” [0065]; “The loci (104) consist of sets of co-ordinates in time and space at which a characteristic, common to the signal detected by many of the acoustic sensors of the detector means (101), of the acoustic energy occurs in the signal (102) produced by the detector means (101).” [0066]; here the spatial information Z is associated to time by the processing means) and wherein the electronic circuitry is configured to track a relative position of the elongated body to the imaging position of the beam scanning probe based on the determination of which sensor received each measured signal (“Thus, with t0, z0, and v known, expression 4 gives an estimate of d for each measurement of the distance z at the time t on the locus (104). In this case, the processing means to derive the loci (103) and the processing means to derive the position of the acoustic source (105) may be combined advantageously as is now explained.” [0081]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the processing means and distributed sensors layout as taught by Farhadiroushan. Therefore, “Based on the known positions of the acoustic sensors, the location of the acoustic source can be determined based on the at least one determined delay” (see Farhadiroushan; [0014]).
Holdaway in view of Farhadiroushan fails to explicitly teach a single electrical trace connecting to each of the plurality of sensors and electronic circuitry.
However, in the same field of endeavor, Sudol teaches a single electrical trace connecting to each of the plurality of sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A) and electronic circuitry (“Connector Layer 34 also provides the conductive paths necessary to connected the piezoelectric segments of each of the apertures to the Flex Circuits 56 b connecting to the Transmit/Receive Circuit {TRC}s 20, 26.” [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).
In addition, Wakabayashi teaches a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body (“… eight transducer cells 100 linearly aligned in a longitudinal direction of the elongated region …” [0060]; Fig.5), the plurality of sensors being configured to generate signals in accordance with detected energy (“… the transducer cells 100 transmits and receives ultrasonic waves by vibration of a membrane 100 a …” [0066]) for an imaging system (“… including the transducer array 41 can acquire the three-dimensional ultrasonic images …” [0139); a electrical trace connecting to each of the plurality of sensors (“… all the lower electrodes 110 in the same transducer element 33 are electrically connected to the signal electrode pad 38 formed on the rear surface of the silicon substrate 101 through the lower electrode wiring 111 and the wafer through electrode 112.” [0070]), the plurality of sensors being connected in parallel to provide an array of sensors along the elongated body (“As shown in the equivalent circuit diagram in FIG. 6 …” [0088]; see the parallel connection in Fig.6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath with transducers as taught by Holdaway with the laminated layering arrangement for housing transducer cells as taught by Wakabayashi. Doing so would make it possible to “reduce the size of the apparatus” and “decrease the power consumption” (see Wakabayashi; [0090]).

Regarding claim 2, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride (PVDF), polyvinyl difluoride (PVF), or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).

Regarding claim 3, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein each of the plurality of sensor is conformally disposed around at least a portion of a circumference of the medical device ("In FIG. 3, the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22, see the ring shaped transducer 64 in Fig.3).

Regarding claim 4, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches a conductive shield ("The ground conductor 62 is shown as printed or otherwise attached to the outer surface of the sheath body 52 but insulated from the signal conductor 54." Col.9, Ln.22 - 48) disposed over the electrical trace on a dielectric material ("... insulating layer 66, such as formed from KAPTON polyimide film. ...The ground conductor 62 is deposited over the insulating layer 66′ …" Col.9, Ln.49 - Col.10, Ln.3; Fig.1A; polyimide film is a dielectric film).
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 5, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 4, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62).

Regarding claim 6, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the elongated body includes a needle ("… a biopsy needle … the distal end of the medical device 70 …" Col.11, Ln.3 - 22, Fig.3).

Regarding claim 7, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace is connected to a hub contact ("The signal conductor 54 is deposited over the insulating layer 66 forming the interior electrode of the copolymer transducer 64 and an electrical lead connecting the electrode to the terminal connector 60." Col.9, Ln.49 - Col.10, Ln.3; Fig.1A, 3), the hub contact providing an electrical contact that connects the electrical trace to the electronic circuitry ("The sheath 50 is coupled to the control unit by a length of shielded cable, twisted pair or other type of cable 74." Col.11, Ln.3 - 22, see the terminal 60 and connector 76 in Fig.3) configured to process and measure the signals received at the plurality of sensors ("A system of electrical circuitry is used to receive, interpret, and transmit electrical signals generated by the copolymer transducer on the sheath." Col.7, Ln.23 – 42).
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 8, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace includes a deposited layer ("The signal conductor 54 is deposited over the insulating layer 66 … The ground conductor 62 is deposited over the insulating layer 66′ and copolymer transducer 64 …" Col.9, Ln.49 - Col.10, Ln.3).
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).


Claim 9, 10, and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe (US 2007/0276232 A1; published on 11/29/2007), Farhadiroushan and Sudol.

Regarding claim 9, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3) configured for use with an imaging system having a beam scanning probe at an imaging position (“An ultrasound scanner 20 is placed in the rectum 22 and positioned such that an image of the prostate 10 may be displayed …” Col.17, ln.21 – 44; rectum 22 is interpreted as the imaging position), comprising:
an elongated body ("… the distal end of the medical device 70." Col.11, Ln.3 - 22; see the main body of needle device in Fig.3);
sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; Fig.2; "… the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22; Fig.3), the sensors being configured to generate signals in accordance with detected energy for the imaging system ("The first and second copolymer transducers 64′ and 64″ may be used to detect an ultrasound pulse from an ultrasound scanner." Col.10, Ln.45 – 62), 
the sensors being connected in parallel to form an array of sensors along the elongated body ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; See Fig.2; in electrical circuitry, it is considered as parallel connection layout with the common ground conductor);
Holdaway fails to explicitly teach the sensors are three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body, the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the respective one of the three or more sensors, the three or more sensors being configured to generate signals in accordance with detected energy for an imaging system; and an electrical trace connected to the three or more sensors and electronic circuitry, wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay, and wherein the electronic circuitry is configured to track a relative position of the elongated body to the imaging position of the beam scanning probe based on the determination of which sensor received each measured signal.
However, in the same field of endeavor, Towe teaches three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The pieces of piezoelectric material 50 are arranged adjacent each other …" [0024]; see at least five piezoelectric sensors are illustrated in Fig.2E), the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces ("The pieces of piezoelectric material 50 are arranged adjacent each other …" [0024]; see the spacing between each piezoelectric sensor as illustrated in Fig.2E; see 112(b) rejection and interpretation), the three or more sensors ("The pieces of piezoelectric material 50 are arranged adjacent each other …" [0024]; see at least FIVE piezoelectric sensors are illustrated in Fig.2E) being configured to generate signals ("… the pieces of piezoelectric material appear as individual generators sensitive to ultrasound impinging from many directions." [0024]) in accordance with detected energy for an imaging system ("The imaging system 10′ includes ... an ultrasound transducer array 82. The ultrasound transducer 82 is directed toward piezoelectric markers 12 embedded within a subject's body 14′." [0036]; Fig.5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath comprising copolymer transducers as taught by Holdaway with the piezoelectric markers as taught by Towe. By including the piezoelectric marker in medical devices, it would be possible to "assist in locating or positioning medical devices within the body" (see Towe; [0048]).
Holdaway in view of Towe fails to explicitly teach that each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the respective one of the three or more sensors; and an electrical trace connected to the three or more sensors and electronic circuitry, wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay, and wherein the electronic circuitry is configured to track a relative position of the elongated body to the imaging position of the beam scanning probe based on the determination of which sensor received each measured signal.
Although Farhadiroushan teaches an exemplary application in the oil and gas industry, Farhadiroushan still teaches distributed acoustic sensors and the function of determining sensor position and acoustic source location. Farhadiroushan teaches similar structural components and overlapping functions as the claimed invention and therefore is analogues art. 
Thus, in the same field of endeavor, Farhadiroushan teaches the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces (“… the plurality of acoustic sensors is high and they are closely placed, preferably implemented with a distributed acoustic sensor …” [0064]; see also Fig.2, 201 and 202 are exemplary sensor positions with space between; “… the detection means (101) is such that the plurality of acoustic sensors lie on one or a plurality of substantially straight lines in space …” [0067]; this layout is similar to the sensor distribution on the elongated body as taught by Holdaway and the claimed invention), each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the respective one of the three or more sensors (“An acoustic wave travelling at uniform velocity and leaving S (200) at time is will reach O (201) at time t0 before reaching any other part of the detector means at time t, such as Q (202) at position z.” [0077]), wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay (“The time of first arrival of acoustic energy from an acoustic source (100) identified in the signal (102) may be used by the processing means (103) to obtain the required loci (104) …” [0065]; “The loci (104) consist of sets of co-ordinates in time and space at which a characteristic, common to the signal detected by many of the acoustic sensors of the detector means (101), of the acoustic energy occurs in the signal (102) produced by the detector means (101).” [0066]; here the spatial information Z is associated to time by the processing means) and wherein the electronic circuitry is configured to track a relative position of the elongated body to the imaging position of the beam scanning probe based on the determination of which sensor received each measured signal (“Thus, with t0, z0, and v known, expression 4 gives an estimate of d for each measurement of the distance z at the time t on the locus (104). In this case, the processing means to derive the loci (103) and the processing means to derive the position of the acoustic source (105) may be combined advantageously as is now explained.” [0081]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the processing means and distributed sensors layout as taught by Farhadiroushan. Therefore, “Based on the known positions of the acoustic sensors, the location of the acoustic source can be determined based on the at least one determined delay” (see Farhadiroushan; [0014]).
Holdaway in view of Towe and Farhadiroushan fails to explicitly teach an electrical trace connected to the three or more sensors and electronic circuitry.
However, in the same field of endeavor, Sudol teaches an electrical trace connected to the three or more sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A) and electronic circuitry (“Connector Layer 34 also provides the conductive paths necessary to connected the piezoelectric segments of each of the apertures to the Flex Circuits 56 b connecting to the Transmit/Receive Circuit {TRC}s 20, 26.” [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 10, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride {PVDF}, polyvinyl difluoride {PVF}, or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).
In addition, Suorsa further teaches three or more sensors (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 35; see FOUR transducer elements 28 in Fig.2, 3) include piezoelectric polymer sensors (“Transducer elements 28 may comprise piezocomposite materials … piezoplastics, and the like.” Col.5, Ln.36 - 53). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Regarding claim 12, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches a conductive shield disposed ("The ground conductor 62 is shown as printed or otherwise attached to the outer surface of the sheath body 52 but insulated from the signal conductor 54." Col.9, Ln.22 - 48) over the electrical trace on a dielectric material ("... insulating layer 66, such as formed from KAPTON polyimide film. ...The ground conductor 62 is deposited over the insulating layer 66′ …" Col.9, Ln.49 - Col.10, Ln.3; Fig.1A; polyimide film is a dielectric film).

Regarding claim 13, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 12, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62).

Regarding claim 14, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the elongated body includes a needle ("… a biopsy needle … the distal end of the medical device 70 …" Col.11, Ln.3 - 22, Fig.3).

Regarding claim 15, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the electrical trace is connected to a hub contact ("The signal conductor 54 is deposited over the insulating layer 66 forming the interior electrode of the copolymer transducer 64 and an electrical lead connecting the electrode to the terminal connector 60." Col.9, Ln.49 - Col.10, Ln.3; Fig.1A, 3), the hub contact providing an electrical contact that connects the electronic circuitry ("The sheath 50 is coupled to the control unit by a length of shielded cable, twisted pair or other type of cable 74." Col.11, Ln.3 - 22, see the terminal 60 and connector 76 in Fig.3) configured to process and measure the signals received at the three or more sensors ("A system of electrical circuitry is used to receive, interpret, and transmit electrical signals generated by the copolymer transducer on the sheath." Col.7, Ln.23 – 42).

Claim 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Farhadiroushan and Sudol, as applied in claim 9, and further in view of Suorsa et al. (US 6,206,831 B1; published on 03/27/2001) (hereinafter “Suorsa”).

Regarding claim 11, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, except wherein each of the three or more sensors is conformally disposed about at least a portion of a circumference of the medical device.
However, in the same field of endeavor, Suorsa teaches wherein each of the three or more sensors (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 35; see FOUR transducer elements 28 in Fig.2, 3) is conformally disposed about at least a portion of a circumference of the medical device (“Transducer elements 28 preferably comprise cylindrical transducer elements as best shown in FIGS. 4A-4B.” Col.5, Ln.36 – 53; see position of ring shaped transducer elements on flexible elongate body in Fig.2 and Fig.4B).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Regarding claim 26, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches an electrical insulator  (“A second insulating layer 66′ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the elongated body (see Fig.1A, insulating layer 66’ is over sheath body 52)
Holdaway in view of Towe, Farhadiroushan and Sudol fails to explicitly teach the electrical insulator having a plurality of gaps along its length, wherein each of the three or more sensors is located at a respective one of the plurality of gaps.
However, in the same field of endeavor, Suorsa teaches an electrical insulator disposed over (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; Fig.2, 3) the elongated body (“… elongate body 12 …” Col.3, Ln.13 – 35; see position in Fig.2, 3), the electrical insulator having a plurality of gaps along its length (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; see the opening between 40 in Fig.3), wherein the each of the plurality of sensors is located at a respective one of the plurality of gaps (see Fig.3).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Farhadiroushan, Sudol and Wakabayashi, as applied in claim 1, and further in view of Suorsa.

Regarding claim 21, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches an electrical insulator  (“A second insulating layer 66′ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the elongated body (see Fig.1A, insulating layer 66’ is over sheath body 52)
Holdaway in view of Towe, Farhadiroushan and Sudol fails to explicitly teach the electrical insulator having a plurality of gaps along its length, wherein each of the plurality of sensors is located at a respective one of the plurality of gaps.
However, in the same field of endeavor, Suorsa teaches an electrical insulator disposed over (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; Fig.2, 3) the elongated body (“… elongate body 12 …” Col.3, Ln.13 – 35; see position in Fig.2, 3), the electrical insulator having a plurality of gaps along its length (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; see the opening between 40 in Fig.3), wherein the each of the plurality of sensors is located at a respective one of the plurality of gaps (see Fig.3).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Farhadiroushan, Sudol, Wakabayashi and Suorsa, as applied in claim 21, and further in view of Adachi et al. (US 2008/0089181 A1; published on 04/14/2008) (hereinafter “Adachi”).

Regarding claim 22, Holdaway in view of Farhadiroushan, Sudol, Wakabayashi and Suorsa teaches all claim limitations, as applied in claim 21, and Holdaway further teaches another electrical insulator (“A final insulating layer 66″ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the electrical trace (see Fig.1A, insulating layer 66” is over conductor 56) and the electrical insulator (see Fig.1A, insulating layer 66” is over insulating layer 66’).
Holdaway in view of Farhadiroushan, Sudol, Wakabayashi and Suorsa fails to explicitly teach an insulator and metallization layer disposed on the elongated body, the insulator and metallization layer forming an inner shield for the medical device, whereby the plurality of sensors are disposed over of the insulator and metallization layer, and are insulated from the elongated body.
However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are listed, for example, Cr, Ni, Cu, Ti, Sn, Pt, Au, W, Mo, Ta or the like.” [0123]; see Fig.3 and 15, substrate 150 and grounding layer 151 together form the claimed insulator and metallization layer) deposited on the elongated body (“… the ultrasonic transducer array 31 which is a two-dimensional ultrasonic transducer array is provided on the outer peripheral surface of the cylindrical FPC 35.” [0038]; see Fig.3 and 15; here the insulating substrate 150 is the rear surface of transducer 31 which is disposed on main body); the insulator and metallization layer forming an inner shield for the medical device (“In this way, the substrate 101 included in the ultrasonic transducer cell 100 is formed by a conductive silicon and set to the ground potential, whereby it is possible to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby the plurality of sensors are deposited over of the insulator and metallization layer (“The same configuration as the ultrasonic transducer cell 100 of the first embodiment is layered on the grounding conductive layer 151.” [0121]), and are insulated from the elongated body (“… after the rear surface side of the insulating substrate 150 is fixed on the FPC …” [0124]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to thereby more efficiently perform the drive control of the ultrasonic transducer cell” (see Adachi; [0125]).


Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Farhadiroushan, Sudol and Wakabayashi, as applied in claim 1, and further in view of Willis et al. (US 6,216,027 B1; published on 04/10/2001) (hereinafter "Willis").

Regarding claim 23, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Wakabayashi further teaches wherein the plurality of sensors comprises a tip sensor, a middle sensor and a hub side sensor (see Fig.5, the leftmost transducer cell 100, the middle transducer cell 100, and the rightmost transducer cell 100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath with transducers as taught by Holdaway with the laminated layering arrangement for housing transducer cells as taught by Wakabayashi. Doing so would make it possible to “reduce the size of the apparatus” and “decrease the power consumption” (see Wakabayashi; [0090]).
Holdaway in view of Farhadiroushan, Sudol and Wakabayashi fails to explicitly teach distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor.
However, in the same field of endeavor, Willis teaches distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances of leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).

Regarding claim 24, Holdaway in view of Farhadiroushan, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, except wherein distance between at least two of the plurality of sensors is not the same.
However, in the same field of endeavor, Willis teaches wherein distance between at least two of the plurality of sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Farhadiroushan, Sudol and Suorsa, as applied in claim 26, and further in view of Adachi.

Regarding claim 27, Holdaway in view of Towe, Farhadiroushan, Sudol and Suorsa teaches all claim limitations, as applied in claim 26, and Holdaway further teaches another electrical insulator (“A final insulating layer 66″ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the electrical trace (see Fig.1A, insulating layer 66” is over conductor 56) and the electrical insulator (see Fig.1A, insulating layer 66” is over insulating layer 66’).
Holdaway in view of Towe, Farhadiroushan, Sudol and Suorsa fails to explicitly teach an insulator and metallization layer disposed on the elongated body, the insulator and metallization layer forming an inner shield for the medical device, whereby the three or more sensors are disposed over of the insulator and metallization layer, and are insulated from the elongated body.
However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are listed, for example, Cr, Ni, Cu, Ti, Sn, Pt, Au, W, Mo, Ta or the like.” [0123]; see Fig.3 and 15, substrate 150 and grounding layer 151 together form the claimed insulator and metallization layer) deposited on the elongated body (“… the ultrasonic transducer array 31 which is a two-dimensional ultrasonic transducer array is provided on the outer peripheral surface of the cylindrical FPC 35.” [0038]; see Fig.3 and 15; here the insulating substrate 150 is the rear surface of transducer 31 which is disposed on main body); the insulator and metallization layer forming an inner shield for the medical device (“In this way, the substrate 101 included in the ultrasonic transducer cell 100 is formed by a conductive silicon and set to the ground potential, whereby it is possible to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby the three or more sensors are deposited over of the insulator and metallization layer (“The same configuration as the ultrasonic transducer cell 100 of the first embodiment is layered on the grounding conductive layer 151.” [0121]), and are insulated from the elongated body (“… after the rear surface side of the insulating substrate 150 is fixed on the FPC …” [0124]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to thereby more efficiently perform the drive control of the ultrasonic transducer cell” (see Adachi; [0125]).


Claim 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Farhadiroushan and Sudol, as applied in claim 9, and further in view of Willis.

Regarding claim 28, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, except wherein distance between at least two of the three or more sensors is not the same.
However, in the same field of endeavor, Willis teaches wherein distance between at least two of the three or more sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).

Regarding claim 30, Holdaway in view of Towe, Farhadiroushan and Sudol teaches all claim limitations, as applied in claim 9, except wherein the three or more sensors further comprise a tip sensor, a middle sensor and a hub side sensor, and distance between the tip sensor and the middle sensor is different than distance between the middle sensor and the hub side sensor.
However, in the same field of endeavor, Willis teaches wherein the three or more sensors further comprise a tip sensor, a middle sensor and a hub side sensor (see Fig.5, the leftmost transducer 18a, middle transducer 18 and rightmost transducer 18), and distance between the tip sensor and the middle sensor is different than distance between the middle sensor and the hub side sensor ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances of leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793